                 Case 3:20-cv-04466-VC Document 50-1 Filed 12/17/20 Page 1 of 2



 1   SANJIV N. SINGH, A PROFESSIONAL LAW CORPORATION
     Sanjiv N. Singh, Esq. (SBN 193525)
 2   1650 S. Amphlett Blvd. Suite 220
     San Mateo, CA 94402
 3
     Phone: (650) 389-2255
 4   Email: ssingh@sanjivnsingh.com

 5   INDRAJANA LAW GROUP, A PROFESSIONAL LAW CORPORATION
     Michael B. Indrajana, Esq. (SBN 258329)
 6   1650 S. Amphlett Blvd. Suite 220
     San Mateo, CA 94402
 7
     Phone: (650) 597-0928
 8   Email: michael@indrajana.com

 9
     Attorneys for Plaintiff FOUNDER INSTITUTE INCORPORATED
10

11                                 UNITED STATES DISTRICT COURT

12                               NORTHERN DISTRICT OF CALIFORNIA

13
     FOUNDER INSTITUTE INCORPORATED, a                Case No.: 3:20-cv-04466-VC
14   Delaware Corporation,
15
            Plaintiff,                                REQUEST FOR JUDICIAL NOTICE IN
16                                                    SUPPORT OF PLAINTIFF FOUNDER
            v.                                        INSTITUTE INCORPORATED’S
17                                                    OPPOSITION TO SENTINEL INSURANCE
18   HARTFORD FINANCIAL SERVICES                      COMPANY, LIMITED’S MOTION TO
     GROUP, a corporation doing business in           DISMISS
19   California; SENTINEL INSURANCE
     COMPANY, LIMITED, a corporation doing            [Fed. R. Civ. Pro. 12(b)(6)]
20   business in California; and DOES 1 through 50,
     inclusive,                                       Date:         January 21, 2021
21
                                                      Time:         10:00 a.m.
            Defendants.
22                                                    Location:     450 Golden Gate Avenue
                                                                    San Francisco, CA 94102
23                                                                  Courtroom 4 – 17th floor

24

25

26

27

28

        REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF PLAINTIFF FOUNDER INSTITUTE INCORPORATED’S
              OPPOSITION TO SENTINEL INSURANCE COMPANY, LIMITED’S MOTION TO DISMISS
                                       CASE NO.: 3:20-CV-04466-VC
                 Case 3:20-cv-04466-VC Document 50-1 Filed 12/17/20 Page 2 of 2



 1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2          Plaintiff Founder Institute Incorporated (“Founder”), through its attorneys of record, requests
 3   that the Court take judicial notice pursuant to Federal Rules of Evidence Rule 201 of the following
 4   documents in support of its motion to dismiss:
 5          1.       Attached hereto as Exhibit 1 is the true and correct copy of the relevant portion of the
 6   hearing transcript for Mortar & Pestle Corp. d/b/a Olea Restaurant v. Atain Specialty Insurance
 7   Company a/k/a Atain Insurance Company, Case No. 3:20-cv-03461-MMC (N. D. Cal., May 21, 2020),
 8   Sept. 11, 2020 Hearing Transcript, ECF No. 30 at 34:8-12.
 9          2.       Attached hereto as Exhibit 2 is the true and correct copy of the relevant portion of the
10   hearing transcript for Social Life Magazine, Inc. v. Sentinel Ins. Co. Lmtd., Case No. 1:20-cv-03311
11   (S.D.N.Y., May 14, 2020), ECF No. 24-1 at 5:3-4.
12          3.       Attached hereto as Exhibit 3 is the true and correct copy of the ECF docket entry for
13   Mostre Exhibits LLC. v. Sentinel Ins. Co., Case No. 3:20-cv-01332 (S.D. Cal. Jul. 14, 2020).
14          4.       Attached hereto as Exhibit 4 is the true and correct copy of the court order dated
15   December 10, 2020, for HealthNOW Medical Center, Inc. v. State Farm Gen. Ins. Co., Case No. 4:20-
16   cv-04340-HSG, ECF No. 40.
17          5.       Attached hereto as Exhibit 5 is the true and correct copy of the October 15, 2020 hearing
18   transcript for Sentinel’s Rule 12(b)(6) Motion to Dismiss Hearing in this matter, ECF No. 41.
19

20   DATED: December 17, 2020                      Respectfully Submitted by,
21
                                                   /s/ Michael B. Indrajana
22
                                                   Michael B. Indrajana
23                                                 INDRAJANA LAW GROUP, A PROFESSIONAL
                                                   LAW CORPORATION
24

25

26

27
                                                          -1-
28      REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF PLAINTIFF FOUNDER INSTITUTE INCORPORATED’S
              OPPOSITION TO SENTINEL INSURANCE COMPANY, LIMITED’S MOTION TO DISMISS
                                       CASE NO.: 3:20-CV-04466-VC
